HUSTON, J.
This is an action brought by plaintiff to recover back the sum of fifty dollars claimed to have been unlawfully exacted from him by the sheriff of said county, as collector of licenses, and paid by plaintiff under protest. The license was collected under provisions of section 4 of an act of the Idaho legislature (see Sess. Laws 1895, p. 83), which is as follows:
"Sec. 4. The amount to be paid by each applicant for such ■license- shall be the sum of five hundred dollars per year,' or a proportionate amount for each fraction of a year, in any city, town, village, or hamlet, where, at the last general election next preceding the date of the application for license, the total vote for governor exceeded one hundred and fifty votes, and three hundred dollars per year in all other cities, towns, villages or hamlets.”
The "Cityof Kendrick,” so called, is within the precinct of Kendrick, only a portion of which is included in the corporate limits of the city of Kendrick. There was but one polling place in said precinct, and the number of votes east at that polling place for governor at the election in 1894 (the last election preceding the application for license) was in excess of one hundred and fifty votes. The polling list is the only evidence available or permissible to- establish the facts required by the statute upon which to fix or base the amount of license to be required; and it is conceded that, by that evidence, the amount demanded and received by the sheriff was the proper amount. (State v. Doherty, 3 Idaho, 384, 39 Pac. 855.) There was no brief filed by respondent in this case, nor any argument made. The judgment of the district ■ court is reversed, with costs.
Morgan, C. J., and Sullivan, J., concur.